Exhibit AMENDED AND RESTATED BYLAWS OF INTERMOST CORPORATION (as amended February 18, 2008) ARTICLE I OFFICES 1.01REGISTERED OFFICE AND AGENT.The registered office or the registered agent, or both, may be changed by resolution of the Board of Directors, upon filing the statement required by law. 1.02PRINCIPAL OFFICE.The principal office of the Corporation shall be at 38th Floor, GuomaoBuilding, Renmin South Road, Shenzhen, China provided that the Board of Directors shall have power to change the location of the principal office in its discretion. 1.03OTHER OFFICES.The Corporation may also maintain other offices at such places within or without China, or the State of Wyoming, as the Board of Directors may from time to time appoint or as the business of the Corporation may require. ARTICLE II SHAREHOLDERS 2.01PLACE OF MEETING.All meetings of shareholders, both regular and special, shall be held either at the principal office of the Corporation, or at such other place as shall be designated in the notice of the meeting. 2.02ANNUAL MEETING.The annual meeting of shareholders for the election of directors and for the transaction of all other business which may come before the meeting shall be held at such date and time as may be specified by the Board of Directors as set forth in the notice of meeting. The annual meeting of shareholders may be held for any other purpose in addition to the election of directors which may be specified in a notice of such meeting.
